           Case 2:19-cv-01099-GMN-NJK Document 40 Filed 09/24/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   LAWRENCE KNOBEL,                                 Case No.: 2:19-cv-01099-GMN-NJK
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiff,
20                                                    EXTEND TIME FOR PLAINTIFF TO
     vs.                                              RESPOND TO MOTION TO DISMISS
21
     EQUIFAX INFORMATION SERVICES, LLC; [THIRD REQUEST]
22
     INNOVIS DATA SOLUTIONS, INC.; TRANS
23   UNION LLC; and WELLS FARGO HOME
     MORTGAGE,
24
                    Defendants.
25          Plaintiff Lawrence Knobel (“Plaintiff”), by and through his counsel of record, and
26
     Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
27
            1.      On June 25, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [THIRD REQUEST] - 1
           Case 2:19-cv-01099-GMN-NJK Document 40 Filed 09/24/19 Page 2 of 3



1           2.      On August 21, 2019, Trans Union, filed a Motion to Dismiss the Complaint [ECF
2
     Dkt.19].
3
            3.      On September 12, 2019 the Court granted the Parties’ stipulation to extend time for
4
     Plaintiff to respond to Trans Union’s Motion to Dismiss. [ECF Dkt. 27]
5

6           4.      On September 18, 2019 the Court granted the Parties’ second stipulation to extend

7    time for Plaintiff to respond to Trans Union’s Motion to Dismiss. [ECF Dkt. 39]
8
            5.      Plaintiff’s Response is due September 26, 2019.
9
            6.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response seven days in
10
     order to allow Plaintiff to consider the facts and circumstances of the pending briefing, and to
11

12   extend Trans Union’s deadline to file a reply in support of his motion for seven days for the same

13   reasons. The parties are also continuing to engage in settlement discussions, and have made
14
     significant progress; resolving this matter without burdening the Court with potentially
15
     unnecessary briefing aids in judicial economy. As a result, both Plaintiff and Trans Union hereby
16
     request this Court to further extend the date for Plaintiff to respond to Trans Union’s Motion to
17

18   Dismiss Complaint until October 4, 2019 and to extend the date for Trans Union to file their Reply

19   until October 11, 2019.
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [THIRD REQUEST] - 2
           Case 2:19-cv-01099-GMN-NJK Document 40 Filed 09/24/19 Page 3 of 3



1    This stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
2
     purpose.
3
            IT IS SO STIPULATED.
4           Dated September 24, 2019.
5     KNEPPER & CLARK LLC                               SNELL & WILMER
6
      /s/ Miles N. Clark                                /s/ Kiah D. Beverly-Graham
7     Matthew I. Knepper, Esq.                          Kelly H. Dove, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 10569
8     Miles N. Clark, Esq.                              Kiah D. Beverly-Graham, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 11916
9     Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               Email: kdove@swlaw.com
10                                                      Email: kbeverly@swlaw.com
11
      HAINES & KRIEGER LLC
      David H. Krieger, Esq.                            Counsel for Defendant
12    Nevada Bar No. 9086                               Wells Fargo Bank, N.A., sued as Wells Fargo
      Email: dkrieger@hainesandkrieger.com              Home Mortgage
13
      Counsel for Plaintiff
14
      CLARK HILL PLLC                                   ALVERSON TAYLOR & SANDERS
15
      /s/ Jeremy J. Thompson                            /s/ Trevor Waite
16    Jeremy J. Thompson, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12503                              Nevada Bar No. 6228
17
      Email: jthompson@clarkhill.com                    Trevor Waite, Esq.
18                                                      Nevada Bar No. 13779
      Counsel for Defendant                             Email: kbonds@alversontaylor.com
19    Equifax Information Services LLC                  Email: twaite@alversontaylor.com
                                                        Counsel for Defendant
20
                                                        Trans Union LLC
21
        ORDER GRANTING STIPULATION TO EXTEND TIME FOR PLAINTIFF TO
22               RESPOND TO MOTION TO DISMISS COMPLAINT
23      IT IS SO ORDERED.
24
                    24 day of September, 2019.
        Dated this ____
25                                                   ________________________________________
                                                     Gloria M. Navarro, District Judge
26
                                                     UNITED STATES DISTRICT COURT
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [THIRD REQUEST] - 3
